Order entered May 28, 2015




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-14-01146-CR

                             JOSEPH WAYNE HUNTER, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 265th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F13-56295-R

                                           ORDER
        The Court REINSTATES the appeal.

        On May 19, 2015, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On May 27, 2015, we received appellant’s brief, together with an

extension motion. Therefore, in the interest of expediting the appeal, we VACATE the May 19,

2015 order requiring findings.

        We GRANT the May 27, 2015 extension motion and ORDER appellant’s brief filed as

of the date of this order.

        We ORDER Mary Snider, former official court reporter of the 265th Judicial District

Court, to file, within FIFTEEN DAYS of the date of this order, a supplemental record

containing State’s Exhibit no. 14.
       We DIRECT the Clerk to send copies of this order to Mary Snider, official court reporter

283rd Judicial District Court, and to counsel for all parties.



                                                       /s/       ADA BROWN
                                                                 JUSTICE